          Case 2:21-cv-00139-SMJ    ECF No. 11   filed 09/16/21   PageID.83 Page 1 of 2




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                    Sep 16, 2021
                                                                          SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     NALO LEAL,                                  No. 2:21-cv-00139-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     SPOKANE COUNTY and GARRET
8    SPENCER,

9                               Defendants.

10
             On September 14, 2021, the parties filed a stipulated dismissal, ECF No. 10.
11
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
12
     IT IS HEREBY ORDERED:
13
             1.    The parties’ Proposed Order of Dismissal with Prejudice and Without
14
                   Costs to Any Party, ECF No. 10, is GRANTED.
15
             2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
16
                   bear their own costs and attorney fees.
17
             3.    All pending motions are DENIED AS MOOT.
18
             4.    All hearings and other deadlines are STRICKEN.
19
     //
20
     //


     ORDER DISMISSING CASE – 1
       Case 2:21-cv-00139-SMJ         ECF No. 11   filed 09/16/21   PageID.84 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 16th day of September 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
